DETAILED ACTION
This non-final Office action is in response to the claims filed on December 11, 2019.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 and September 2, 2021 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 3, 4, and 19 – “the door activation device” recited in lines 6, 7, and 8 in claim 1 and similarly recited in claims 3, 4, and 19 is confusing.  It is unclear which “door activation device” is being referenced.  The examiner suggests amending these claims with “the at least one door activation device” for clarity. Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2439366 A2 to Milanesi.
Milanesi discloses an assist apparatus, the apparatus comprising: one or more door activation devices 46; and an assist component 40,42,52,54 operatively coupled to a door activation device of the one or more door activation devices; wherein at least one door activation device of the one or more door activation devices is configured to be operatively coupled to a door 56 to allow for rotation of at least a portion of the door activation device; and wherein the assist component of the door activation device aids in opening or closing the door. (claim 1)
Milanesi further discloses wherein the at least one door activation device comprises a pull and the door comprises a sliding door, (claim 2) wherein the door activation device comprises a first end and a second end, wherein the assist component is configured to be operatively coupled to the second end of the door activation device, (claim 3) wherein the door activation device is operatively coupled to the door through a pivot assembly 12,16,18 that 
Milanesi further discloses wherein the assist component comprises a static surface (on element 54), (claim 11) wherein the assist component comprises a curved surface or an angular surface (claim 13) wherein the assist component is removably operatively coupled to the door activation device, (claim 14) wherein the assist component of the door activation device is configured to engage with an adjacent surface located apart from the door when the door activation device is rotated into one or more engaged positions to aid in overcoming an open force or close force of the door (claim 15) 
Applicant should note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner has interpreted the following to be an intended use 
Milanesi further discloses the open force comprises an actuator reset force associated with a soft close system of the door, a sealing force of a seal formed between the door and the adjacent surface, a friction force, or a weight of the door, (claim 16) wherein the assist component of the door activation device comprises a wear component 54 that is removably operatively coupled to the assist component, and wherein the wear component engages the adjacent surface when the door activation device is positioned in the one or more engaged positions, (claim 17) and wherein the adjacent surface comprises a wear surface that is removably operatively coupled to the adjacent surface, and wherein the wear surface engages the assist component when the door activation device is positioned in the one or more engaged positions. (claim 18)
	Additionally, use of the Milanesi device inevitably and inherently discloses a method of using a sliding door system, the method comprising: activating one or more door activation devices from a resting position to one or more engaging positions, wherein the one or more door activation devices are operatively coupled to a sliding door; engaging, in response to the activating the one or more door activation devices, an assist component operatively coupled to the one or more door activation devices with an adjacent surface located apart from the sliding door; and moving the sliding door as the assist component pushes against the surface adjacent the sliding door when a door activation force overcomes an open force of the sliding door. (claim 20)

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0107671 to Lloyd.

	The Lloyd device inevitably discloses a method of using a sliding door system, the method comprising: activating one or more door activation devices from a resting position to one or more engaging positions, wherein the one or more door activation devices are operatively coupled to a sliding door; engaging, in response to the activating the one or more door activation devices, an assist component operatively coupled to the one or more door activation devices with an adjacent surface located apart from the sliding door; and moving the sliding door as the assist component pushes against the surface adjacent the sliding door when a door activation force overcomes an open force of the sliding door. (claim 20)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Milanesi in view of US 2009/0320376 to Zinn.
Milanesi fails to disclose wherein the assist component comprises a dynamic surface. Zinn teaches of a similar device with a dynamic surface 11. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap element 54 of Milanesi with a dynamic surface, as taught by Zinn, in order to minimize wear and tear on the assist component while assisting with at least opening of the sliding door. (claim 10)
Milanesi fails to disclose wherein the assist component comprises a wheel, a ball, a cylinder, or a ring. Zinn teaches of a similar device with a wheel 11, a ball, a cylinder, or a ring. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap element 54 of Milanesi with a wheel, as taught by Zinn, in order to minimize wear and tear on the assist component while assisting with at least opening of the sliding door. (claim 12)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milanesi in view of Lloyd.
Milanesi discloses a door system, the door system comprising: sliding door; an assist apparatus comprising: one or more door activation devices; and an assist component operatively coupled to a door activation device of the one or more door activation devices; wherein at least the door activation device of the one or more door activation devices is operatively coupled to the sliding door allowing for rotation of at least a portion of the door activation device; and wherein the assist component of the door activation device aids in opening or closing the sliding door by engaging an adjacent surface located apart from the .


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634